Citation Nr: 0929846	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-06 711A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for residuals of pneumonia is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2. The evidence of record does not show that the Veteran's 
sickle cell anemia was incurred in or aggravated by service.


CONCLUSION OF LAW

Sickle cell anemia was not incurred in or aggravated as a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled.  In this case, the Veteran's claim for 
service connection for sickle cell anemia was received in 
April 2003.  Thereafter, he was notified of the general 
provisions of the VCAA in correspondence dated in May 2003 
and December 2005.  Those letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  The Board notes that in 
response to requests for the Veteran's Social Security 
Administration (SSA) records, the SSA stated in responses 
dated July 3, 2007 and July 14, 2008, that it was unable to 
send the requested medical records as they could not be 
found.  The Veteran was informed that such records could not 
be found in his May 2009 Statement of the Case.  In a June 
2009 supplemental statement of the case response form, the 
Veteran stated that he had no further evidence to submit.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit- of-the-doubt rule. Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Further attempts to 
obtain additional evidence would be futile.  The medical 
evidence is sufficient for adequate opinions.



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A congenital or developmental defect, such as sickle cell 
anemia  which preexisted service will not be found to be 
service connected unless it is found that that the disability 
was aggravated by service beyond its normal progression.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, the Veteran's service treatment records include 
records dated between February 8, 1971 and February 25, 1971 
which show that the Veteran was admitted to a service 
department hospital for treatment of pneumonia.  A clinical 
record cover sheet dated February 17, 1971 noted a diagnosis 
of acute bronchitis due to diplococcus pneumonia.  The 
treatment also notes a diagnosis of sickle cell trait.  The 
sickle cell trait diagnosis contains a handwritten notation 
by an unknown author.  The handwritten notation crossed out 
the word "trait" and added the word "anemia" in its place 
and added a diagnosis of hemoglobin SS.  A physical profile 
report dated February 22, 1971 noted acute bronchitis as the 
Veteran's defect.  The report contains a handwritten notation 
provided by an unknown author which adds sickle cell anemia 
to the list of defects.  The notation states that the Veteran 
was restricted from strenuous activity for two weeks.  The 
Veteran's Air Force Hospital discharge summary dated February 
23, 1971 provided a medical history for the Veteran.  He was 
noted as smoking a pack of cigarettes a day.  He was further 
noted as having never been seriously ill except at the age of 
eight when he was hospitalized for three months with sickle 
cell anemia.  The physician noted that no further details 
about the Veteran's hospitalization or subsequent problems 
with sickle cell anemia were known.  

Physical examination revealed the Veteran to be well 
developed and well nourished and additionally tired but not 
seriously ill.  The diagnosis was pneumonia An unknown author 
added a handwritten second diagnosis of sickle cell anemia.  
A March 1971 hematology report for sickle cell was normal.  
Laboratory notes dated March 3, 1971 stated that the 
Veteran's hemoglobin had been found to have 17 percent 
solubility.  

The Veteran's service treatment records include an October 
1977 Report of Medical History for the US Air Force Reserves.  
In this report, the Veteran stated that he was in good 
health. 

Post service, laboratory results dated February 2002 show a 
low hemoglobin reading of 10 grams per deciliter (g/dL) and 
moderate sickle cells were also seen.  The Veteran's 
hemoglobin was shown to be low at 9.8 g/dL in April 2002.  
Laboratory reports dated March 2003 show an abnormal 
hemoglobin rate at 9.2 g/dL.  

In his claim for compensation and pension dated April 2003, 
the Veteran stated that he was forced to retire after 
becoming ill from a blood infection brought on by pigeon 
feces which precipitated a sickle cell anemia crisis.  The 
Veteran stated that his last sickle cell crisis occurred in 
January 2001 and that he had received social security 
disability benefits because of his sickle cell anemia.  The 
Veteran further stated that his first sickle cell crises 
occurred when he was in the Air Force at Castle Air Force 
Base.  He stated that the crisis was brought on by a severe 
case of pneumonia.  He added that his other crisis was 
brought on by double pneumonia he had in 1986.  

In an April 2003 statement, the Veteran stated that his 
sickle cell anemia and blood was constantly monitored.  He 
stated that his condition caused him to follow specific 
procedures daily.  He stated that he had to avoid all 
infections including colds and the flu because any infection 
could cause a potentially fatal sickle cell crisis.  The 
Veteran added that he suffered from chronic fatigue and 
shortness of breath.  The Veteran stated in a May 2003 
correspondence that while he was hospitalized between January 
and February of 2001, a CAT scan result showed scar tissue on 
his lungs.  He stated that an examiner thought that these 
results were related to lung cancer, the Veteran stated this 
was not the case.  

VA examination notes dated June 2003 stated that the 
Veteran's claims file and medical chart were not available 
upon examination.  The examiner noted that he reviewed 
additional medical information provided by the Veteran.  The 
Veteran gave a history of sickle cell anemia and explained 
that when he was a child that he had the sickle cell trait 
but was not told he had sickle cell anemia until he was in 
the military.  The Veteran reported that in 2001 he became 
very ill with severe sepsis; he was told that he was having a 
sickle cell crisis.  At that time, the Veteran reported, he 
was given blood transfusions three times and had 
leukocytosis.  During examination, the Veteran presented 
complaints of body aches.  The Veteran denied any cardiac 
problems, fatigue, tiredness or shortness of breath.  The 
Veteran complained of shortness of breath and cough with 
expectoration mostly white or yellow in color.  The Veteran 
stated that he was not on any medications for his lung 
condition.  Following the examination, the diagnosis was 
sickle cell anemia status post sickle cell crises with 
chronic anemia with generalized body aches which the examiner 
stated were residuals of the sickle cell anemia. 

In a May 2008 statement, the Veteran stated that he went into 
the military and developed pneumonia because of his sickle 
cell anemia and weakened immune system.  The Veteran stated 
that his pneumonia negatively impacted his pulmonary system 
and his lungs in particular.  

The Veteran's private physicians, Dr. R.S. and Dr. J.L. 
provided statements for the Veteran's file in March 2005.  In 
his statement, Dr. R.S. notes that the Veteran was diagnosed 
with sickle cell anemia and that he must avoid risks of 
infections, dehydration, heat exhaustion and over-exertion.  
He added that the Veteran must also avoid risks of severe 
colds, bronchitis and pneumonia, all of which could induce a 
sickle cell crises.  He concluded by stating that 
exacerbation of a crisis would lead to further incapacitation 
and worsening disability.  Dr. J.L. wrote that he concurred 
with Dr. R.S.'s assessment of the Veteran and added that an 
individual with the Veteran's condition is subject to a 
sickle cell crisis that can be triggered by a relatively 
minor infection and that individuals with such conditions 
have a decreased resistance to infections.

In an April 2009 VA examination, the examiner noted that the 
Veteran's claims file was reviewed.  The Veteran gave a 
history of sickle cell anemia and stated that he had a crisis 
in 2001.  The Veteran additionally stated that he was told 
when he was young that he might have had the sickle cell 
trait but was told in the service that he had a crisis and 
was told he had sickle cell anemia.  The Veteran reported 
joint pain and muscle aches.  He further stated that he had 
pneumonia between 1970 and 1971 and that he was hospitalized 
at that time and treated with antibiotics.  At the same time 
he had a sickle cell crisis.  He stated that he took 
pneumonia and flu vaccinations but stated that he was on no 
additional medication.  A diagnosis of sickle cell anemia was 
provided.  The examiner stated that sickle cell anemia was 
not related to military service and was not aggravated by the 
Veteran's military service.  

Based upon the evidence of record, the Board finds that the 
Veteran's sickle cell anemia was not incurred in or 
aggravated by service.  While the evidence has shown both 
that the Veteran had sickle cell anemia while in service and 
that he continues to have sickle cell anemia, the evidence 
does not show that the Veteran's sickle cell anemia was 
aggravated while in service.  Treatment notes for pneumonia 
dated February 23, 1971 note that the Veteran stated that he 
was hospitalized as a child for three months with sickle cell 
anemia.  In his claim for compensation and pension dated 
April 2003, he Veteran stated that his first sickle cell 
crises occurred when he was in the Air Force at Castle Air 
Force Base.  He stated that the crisis was brought on by a 
severe case of pneumonia.  He added that his other crisis was 
brought on by double pneumonia he had in 1986.  In an 
additional April 2003 statement, the Veteran stated that he 
had to avoid all infections including colds and the flu 
because any infection could cause a potentially fatal sickle 
cell crisis.  The Veteran's June 2003 VA examiner provided a 
diagnosis of sickle cell anemia status post sickle cell 
crises with chronic anemia with generalized body aches which 
the examiner stated were residuals of the sickle cell anemia.

In March 2005, doctors R.S. and J.L. stated that pneumonia 
could induce a sickle cell crisis and that an individual with 
sickle cell anemia is subject to a sickle cell crisis which 
can be triggered by a relatively minor infection.  The Board 
takes note of these opinions, however the Court has held that 
the use of equivocal language such as "possible" and "could 
have been" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too 
speculative).  In this case, due to the speculative nature of 
their opinions, the Veteran's private physicians have failed 
to show a nexus between the Veteran's sickle cell anemia and 
his service.  

Further, Veteran's April 2009 VA examiner clearly stated that 
sickle cell anemia was not related to military service and 
was not aggravated by the Veteran's military service.  In 
this case, the Veteran has shown that he currently has sickle 
cell anemia and that he had the congenital disease while in 
service, he has not, however, shown that service aggravated 
his pre-existing condition.  In contrast, the Veteran's April 
2009 VA examination stated clearly that the Veteran's sickle 
cell anemia was not aggravated by service.  

Finally, "mere congenital or developmental defects...are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes."  38 C.F.R. § 3.03(c).  
Thus, for the Veteran to establish service connection he must 
show that his sickle cell anemia was aggravated in service 
beyond its natural progression.  In this case, service 
treatment records show that the Veteran reported being in the 
hospital for three months with sickle cell anemia when he was 
eight years old.  While a diagnosis of sickle cell anemia was 
provided and low hemoglobin levels were noted in the 
Veteran's February 1971 treatment notes, none of the 
Veteran's service treatment records note an association 
between the Veteran's complaints and his sickle cell anemia 
or directly attribute the Veteran's pneumonia to his sickle 
cell anemia.  The Veteran's in service treatment notes merely 
state that the Veteran had sickle cell anemia and that he was 
being treated for pneumonia.  The evidence has failed to show 
that the Veteran's sickle cell anemia was aggravated by 
service.  Service records do show that the Veteran had the 
disease and clearly the Veteran has the disease today, 
however the Veteran's private physician's medical physicians 
opinions are too speculative to be considered nexus opinions 
and the Veteran's April 2009 VA examiner stated in no 
uncertain terms that the Veteran's sickle cell anemia was not 
aggravated by service.  Therefore, the Veteran's claim for 
service connection for sickle cell anemia must be denied.


ORDER

Entitlement to service connection for sickle cell anemia is 
denied.


REMAND

The Veteran maintains that as a result of the episode of 
pneumonia treated in service, he has developed a chronic 
pulmonary disorder.  Service treatment records  dated between 
February 8, 1971 and February 25, 1971 show that the Veteran 
was admitted to a service department hospital for treatment 
of pneumonia.  A clinical record cover sheet dated February 
17, 1971 noted a diagnosis of acute bronchitis due to 
diplococcus pneumonia.  Out patient service treatment records 
dated March 2, 1971 show that pulmonary function tests (PFT) 
found a slight decrease in the Veteran's forced expiratory 
volume (FEV) which the author wrote had questionably improved 
after bronchodilators.  A March 1971 chest X-ray report noted 
irregularities in the thickness of the fibrila (sic) and 
perhaps increased trabecular marking.  However, no active 
disease was seen.  

Notes from Perth Amboy General Hospital dated July 1986 show 
that the Veteran was an inpatient for treatment of pneumonia.  
A diagnosis of pneumonia and hemoglobinopathy was provided.  
At the time, the Veteran gave a history of having been 
hospitalized in the past for bronchitis and pneumonia.  No 
further information regarding earlier hospitalizations is of 
record.

The Veteran has had numerous private -ray studies performed, 
and these reports are of record.  Essentially, these records 
show that a February 2001 X-ray study found bilateral lung 
base alveolar infiltrates.  March 2001 X-rays films found 
ovoid densities in the lungs and a possible underlying 
inflammatory disease.  An April 2001 X-ray study compared 
with the March 2001 study found no definite infiltrates and a 
nodule seen in the left midlung was not clearly visualized. 
An X-ray examination dated February 2003 stated that the 
Veteran's lungs were clear.  The Veteran's chest was found to 
be normal.  VA examination notes dated June 2003 stated that 
the Veteran's claims file and medical chart were not 
available upon examination.  On physical examination, the 
Veteran's lungs were found to be clear to auscultation and 
percussion.  The examiner found no focal infiltrates, 
possible chronic interstitial changes and/or fibrosis in the 
mid to lower lung and questionable chronic obstructive 
pulmonary disease.  The examiner provided a second diagnosis 
of status post pneumonia in the service and again in 1986 
with residuals.  

A VA Medical Center (VAMC) radiology report dated June 2003 
noted findings from a chest X-ray.  The examining physician 
noted that he had no prior films for comparison.  The 
physician stated that mild fibrotic changes may be present in 
the lower lung fields.  He also found suggestions of slightly 
prominent interstitial markings in the mid to lower lung 
fields, that were found to likely be chronic.  The physician 
noted that a small nodular density overlying the left first 
rib anteriorly was seen and noted that it possibly 
represented a bone island.  He stated that flattening of the 
diaphragms may reflect chronic obstructive lung changes.  The 
physician's final impression was that no focal infiltrates 
were seen, and possible mild chronic interstitial changes 
and/or fibrosis in the mid to lower lung was observed.

In an April 2005 examination of the lungs, it was noted that 
the Veteran had quit smoking 19 years prior and had smoked 
for ten years before that.  The lungs were found to be 
satisfactorily aerated.  Upon X-ray studies of both lower 
lobes, minimal linear opacities were noted which were most 
likely representative of discoid atelectasis or linear 
fibrosis.  No focal nodules or pleural effusions were found.  

In an April 2009 VA examination, the examiner noted that the 
Veteran's claims file was reviewed.  The examiner provided a 
diagnosis of status post pneumonia in service with 
restrictive changes shown in the pulmonary function tests.

It is unclear from the record whether the Veteran has a 
pulmonary disorder that is related to service.  In the 
Board's opinion, further investigation is required prior to 
adjudication of this claim.  In view of the foregoing, the 
issue is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses, and approximate dates of 
treatment of all medical care providers 
who treated the veteran for any 
pulmonary/respiratory prior to and 
following service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of any current 
pulmonary/respiratory disorder.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
and occupational history are to be 
obtained.  He is to be examined by a 
physician who has not previously examined 
him.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Following a review of the claims folder, 
examination of the Veteran, and applying 
sound medical principles, the physician 
is to indicated whether the Veteran has a 
chronic lung disorder, and if so, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
probability or greater) that any present 
lung condition is the result of inservice 
treatment for pneumonia.  Sustainable 
reasons and bases, with an in-depth 
discussion supporting the position taken 
by the examiner, are to be provided in 
the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


